Citation Nr: 1117450	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  04-38 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

3.  Entitlement to service connection for priapism, to include as due to undiagnosed illness or as secondary to a service-connected disability.

4.  Entitlement to service connection for chronic diarrhea, to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for loss of smell, joint and muscle pain, headaches, memory loss, peripheral neuropathy, a skin disorder, and sleep difficulties, as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 until May 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  During the pendency of this appeal, jurisdiction was transferred to the RO in Anchorage, Alaska.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in February 2005.  The transcript of the hearing is of record.  In the Veteran's substantive appeal, he requested a Board hearing.  But in a November 2010 statement from the Veteran's attorney, it was noted that argument was being submitted in lieu of the scheduled Travel Board hearing.  Accordingly, the Board may proceed to adjudication of this appeal.

The Board notes that the issues of entitlement to service connection for loss of smell, joint and muscle pain, headaches, memory loss, peripheral neuropathy, a skin disorder, and sleep difficulties, are only considered as due to an undiagnosed illness.  The Veteran has not claimed that these disabilities are related to service or to any other service-connected disability.  To the contrary, however, the Veteran claimed service connection for priapism based on three separate bases:  as due to undiagnosed illness or active service and as secondary to a service-connected disability.  The Veteran also claimed service connection for chronic diarrhea and chronic fatigue on a direct basis and as due to undiagnosed illness.

The issue of entitlement to service connection for organic brain damage, to include as due to undiagnosed illness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for chronic diarrhea and for memory loss, to include as due to undiagnosed illness, and entitlement to service connection for priapism, to include as secondary to service-connected PTSD or due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, to include social isolating, intermittently impaired judgment and thinking, and a reduced ability to maintain non-family relationships, but an ability to maintain effective family relationships.

2.  The Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment.

3.  Loss of smell is not due to undiagnosed illness.

4.  Chronic fatigue is medically attributed to PTSD.

5.  Joint and muscle pain is medically attributed to paracentral disc extrusion, radiculopathy, degenerative joint disease, medial condyle distal femur fractures, lateral epicondylitis, and strain.

6.  Headaches are medically attributed to the diagnosis of tension headaches.

7.  Peripheral neuropathy is medically attributed to alcohol abuse.

8.  A skin disorder is medically attributed to the diagnosis of contact dermatitis.

9.  Insomnia/sleep difficulties are medically attributed to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).

3.  A disability manifested by loss of smell is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

4.  A disability manifested by chronic fatigue is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

5.  A disability manifested by joint and muscle pain is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

6.  A disability manifested by headaches is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

7.  A disability manifested by peripheral neuropathy is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

8.  A disability manifested by a skin disorder is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

9.  A disability manifested by insomnia/sleep difficulties is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues on Appeal

The Board notes that the issue of entitlement to TDIU is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, the Veteran disagreed with the initial evaluation for his service-connected PTSD in July 2003.  In May 2004, he filed a formal claim for TDIU with medical evidence of unemployability due to PTSD.  Accordingly, the issue of entitlement to TDIU has been raised and the Board has determined that it has jurisdiction over the issue as it is part and parcel of the increased rating claim.  

The Board has also determined that the following service connection claims are on appeal:  1) priapism, to include as due to an undiagnosed illness or secondary to service-connected disability; 2) chronic diarrhea, to include as due to undiagnosed illness; 3) chronic fatigue, to include as due to undiagnosed illness; and 4) loss of smell, joint and muscle pain, headaches, memory loss, peripheral neuropathy, a skin disorder, and sleep difficulties, all as due to undiagnosed illness.  The Board notes that based on an October 2004 rating decision, a November 2004 notice of disagreement (NOD), a July 2006 statement of the case (SOC), February 2009 and March 2010 supplemental SOCs (SSOCs), and an August 2006 substantive appeal, the Veteran perfected appeals regarding his service connection claims for priapism, loss of smell, chronic fatigue, chronic diarrhea, muscle and joint pain, headaches, memory loss, and peripheral neuropathy.  A skin disorder and sleep difficulties were not addressed in the October 2004 rating decision, but were addressed in the SSOCs.  The Board finds that these issues are on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (noting the principle that if VA treats an appeal as if it is perfected, a veteran is entitled to expect that VA means what it says).

Veterans Claims Assistance Act

Regarding the Veteran's TDIU claim, because the claim is being granted in full, the VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim relating to PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in June 2004 and July 2008 that fully addressed all notice elements.  Although the June 2004 letter did not address the specifics of the claims based on an undiagnosed illness, the RO included an attachment that contained that information.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a SSOC in March 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696, (U.S. 2009).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records and service personnel records have been obtained, as have records of private and VA and private treatment.  Furthermore, the Veteran has been afforded numerous VA examinations, which the Board finds adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  Regarding chronic fatigue, a December 2002 and August 2008 VA PTSD examinations attributed the fatigue to his PTSD.  These examinations did not provide a direct service connection opinion, but are adequate as the opinions relating the fatigue to PTSD implicitly found the fatigue unrelated to active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  Additionally, an August 2008 VA Gulf War examination addressed the presence of chronic fatigue syndrome due to undiagnosed illness.  PTSD examinations were provided in January 2003, August 2008, and December 2009.  The examinations are adequate because the examiner elicited a complete history from the Veteran, and full evaluations of his mental status.  Regarding insomnia/sleep difficulties, this issue was fully addressed in adequate December 2002 VA general and August 2008 VA PTSD examinations.  These examinations determined that insomnia and sleep difficulties were related to PTSD.  November 2008 VA examinations regarding headaches and a skin disorder were adequate as they contained full history from the Veteran and comprehensive neurological and skin examinations.  Regarding peripheral neuropathy, adequate August 2008 and December 2008 VA examinations were provided which addressed the etiology of the disorder.  Last, an August 2008 VA Gulf War examination addressed the presence of undiagnosed illness as it relates to the Veteran's claimed symptoms.  During these examinations, the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered private medical evidence as well as the lay evidence presented by the Veteran, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  Here, examination of the Veteran is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided in February 2005 before a DRO.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board notes that in a November 2010 letter, the Veteran's attorney requested that VA keep the record open for 60 days.  The attorney stated that the Veteran was to undergo a psychiatric evaluation that month and would send the examination report to VA.  No such report is associated with the claims file.  The record was kept open, but VA received no such report or any indication that such an examination actually took place.  Accordingly, the Board finds that it may proceed to adjudication of the issue of entitlement to an increased initial evaluation for PTSD without prejudice to the Veteran.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased evaluation for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for PTSD is an appeal from the initial assignment of a disability rating in April 2003.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as discussed further below, PTSD has not significantly changed so as to warrant a staged rating.

In the rating decision on appeal, the Veteran was awarded service connection for PTSD and granted an evaluation of 50 percent effective July 8, 2002.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this general rating formula, a 50 percent evaluation is provided for on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The evidence of record reflects clinical findings of GAF scores from 35 to 55.  Scores from 60 to 51 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 50 to 41 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR serious impairment in social, occupational, or school 41 functioning (e.g., no friends, unable to keep a job).  GAF scores from 40 to 31 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

On private evaluation in October 2002, the Veteran endorsed a history of alcohol abuse and antisocial behavior as well as a concern that he was going to "lose control."  He appeared to be depressed and was having interpersonal relationship problems.  The Veteran was diagnosed with PTSD, depressive disorder, and a GAF score of 52 was assessed.

In a January 2003 VA examination report, it was noted that the Veteran was coherent, cooperative, and oriented in three spheres.  Behavioral observations were significant for tearfulness when talking about in-service stressor events.  He had no eye contact, denied auditory hallucinations, delusions, and suicidal or homicidal delusions.  Nightmares and muscle tics were reported, and the Veteran showed signs of avoidant behavior.  He described exaggerated startle response, hypervigilance, irritability and problems with concentration.  He also reported trying to avoid people and having few friends, but occasionally going fishing or to the auction with friends.  The GAF score was 45 due to moderate psychiatric symptoms, and both occupational and social impairment.

In a February 2003 VA medical record, the Veteran reported poor sleep with insomnia and nightmares.  He felt hypervigilant and hyperaroused much of the time.  Additionally, he reported problems with anger, but related these symptoms to alcohol use.  The Veteran denied hallucinations and paranoid delusions, though admitted that he felt he was being watched.  His symptoms had made it difficult for him to hold a job, and he reported having been unemployed since 1995.  He also reported interpersonal relationship difficulty secondary to anger, little interested in activities, and few friends.  While current suicidal ideation was denied, he did have a history of two prior suicidal attempts.

On psychiatric evaluation in March 2003, the Veteran complained of insomnia secondary to nightmares and temper control problems.  He reported that he had last worked in 2000, and that he had never been married.  The Veteran was alert and oriented to person, place, time and situation, and his behavior was appropriate.  Mood was euthymic, however when he began to talk about his experiences, the Veteran became highly emotional, with labile mood.  The Veteran had a tendency to become easily irritated, but his mental status was intact other than some intrusive thoughts.  The Veteran's GAF score was 55.

A letter of December 2003 from two of the Veteran's treating clinicians stated that he continued to struggle with interpersonal relationship issues, employment issues, health issues, and day-to-day activities.  They opined that he was unable to maintain relationships and was not employable at that time.  He had sleep disturbances, nightmares, startle response, and difficulty with anger management.  The Veteran's GAF score was 50.

During a hearing before a decision review officer in February 2005, the Veteran stated that he had last been employed three to four years prior.

A July 2005 private psychological assessment reflected ongoing sleep disturbance, problems with social relationships, frequent self-isolating behavior, difficulty with anger management and abuse of alcohol.  The Veteran was unable to maintain gainful employment and he had recurrent episodes of fear for his life.  His GAF score was 51.  In January 2008 the Veteran endorsed nightmares every night and trouble falling asleep.  When he does sleep, he awakes sweating and thrashing.  He had recently been working doing land-clearing, but was laid off due to cold weather.

In an August 2008 VA examination report, the Veteran reported anxiety and depression, with intrusive memories of combat.  Sleep was poor - three to four hours a night - and he complained of chronic fatigue.  The Veteran was irritable and angry, denied any history of auditory hallucinations, but endorsed some feelings of paranoia.  The Veteran reported that he lived alone, in a cabin on 40 acres that was located 44 miles outside of the nearest city.  He reported that he got along well with his father, grandfather, and other relatives who lived nearby.  He called his mother once a week, enjoyed hunting with his father, "going mushing" with neighbors, and endorsed one to two year history of seasonal employment.  He avoided dating because he once beat a woman while he was asleep.  During the examination, speech was coherent and of normal rate and tone.  The Veteran was labile and tearful at times, but denied suicidal or assaultive ideation.  Both memory and his general fund of knowledge were fair.  Judgment was poor.  GAF score was 40, with chronic fatigue, irritability, anxiety, and insomnia.   

In December 2008, the Veteran told a VA examiner that he believed his use of alcohol and marijuana were an attempt to self-medicate for PTSD.  The examiner opined that it was more accurate to say that the Veteran's use of these substances worsens his PTSD symptoms, including anxiety, depression, insomnia and chronic fatigue.  However, it was also noted that if not for alcohol and marijuana use, while sleep and energy levels may improve, he would still have reduced reliability and productivity as well as intrusive memories, survivor guilt, nightmares, and hyperalertness.  The Veteran's level of functioning was noted to be variable; at times allowing him to work as a construction laborer.  The examiner also noted that the Veteran's participation in big-game hunting is more physically and intellectually demanding than many jobs.  While functioning was "severely impaired" by insomnia, nightmares, and intrusive thoughts; the use of alcohol also affected his variability of functioning.  The examiner concluded that the Veteran's GAF score was 40, but that it may be 15 to 20 points higher if he curtailed the use of alcohol and marijuana.

On report of mental health in July 2009, the Veteran reported that he had stopped consuming alcohol.  He was alert and attentive, and his speech was of normal rate and rhythm.  Mood was mildly depressed, thought process was coherent and without unusual content.  Judgment and insight were good, and memory was intact.  Although he was handling stress without engaging in self-destructive behavior, his GAF score was assessed as 48.

In a December 2009 VA examination report, the Veteran reported having guests visit his home once to twice a week.  He reported having few friends, but had a close relationship with members of his family.  The Veteran had anxiety around crowds of people, and although he sometimes missed being around others, he was comfortable living alone.  He stated he could not have relationships with women because he had frequent nightmares.  The Veteran felt emotionally disconnected from others and had difficulty being close with other people.  He denied any periods during which he discontinued use of alcohol.  He had difficulty falling asleep, often due to intrusive memories of combat.  In the preceding month, the Veteran's mood had been depressed with chronic low self-esteem and feelings of worthlessness.  There were no homicidal thoughts, but the Veteran did endorse thoughts of suicide.  PTSD symptoms had resulted in severe social and occupational impairment.  Though the examiner found that substance abuse had impacts independent of PTSD, she also opined that such abuse was likely the result of PTSD.  The examiner observed that the Veteran had depressed mood, moderate concentration difficulty, extreme social isolation, and was unable to initiate employment due to anxiety.  His current GAF score was between 35 and 40, though it was estimated to have been as high as 41 to 45 in the prior six months.

After a careful review of the evidence above, the Board finds that PTSD has been 70 percent disabling.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.   38 C.F.R. § 4.130, DC 9411.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

In this case, the Board notes that the Veteran's level of symptomatology has fluctuated throughout the period on appeal, and that such fluctuation has been associated, in part, with the Veteran's use of alcohol and marijuana.  Nonetheless, the more probative evidence of record indicates that such substance abuse has been attributed to the Veteran's PTSD and accordingly symptoms associated with the use of alcohol and marijuana are being considered as part and parcel with the Veteran's disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability).  Furthermore, with regard to the Veteran's symptoms during this time, the bulk of his symptomatology has remained unchanged throughout the period on appeal; especially such symptomatology related to his social isolation.

Here, both lay and expert testimony reflects a high level of occupational and social impairment.  While the Board recognizes that the Veteran maintains a close relationship with members of his family, he has otherwise secluded himself in "extreme social isolation."  Judgment and thinking have been intermittently impaired, and he has been shown to be unable to maintain romantic relationships.

Particularly informative of the Veteran's level of disability are GAF scores as high as 55 - indicating only moderate symptoms, but as low as 35 - indicating impairment in reality testing.  The Board observes that scores have more typically remained within a range that would indicate serious symptoms, including serious impairment in social and occupational functioning.  

In spite of the severity of the Veteran's symptoms, a 100 percent rating is not warranted for PTSD.  Specifically the Veteran does not have total social impairment and communication has been not been impaired.  The January 2003, August 2008, and December 2009 VA examinations all noted severe social impairment, but also noted the Veteran was close to members of his family, had a few friends in town, and had some visitors.  Furthermore, the Veteran has repeatedly been shown to be oriented to person, place, and time, and has denied both delusions and hallucinations.

Based on the foregoing, the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, as it addresses various psychiatric symptoms and the resulting impact on social and occupational functioning.  Having reviewed the evidence, the Board finds that referral for an extraschedular rating is not warranted.

Total Disability due to Individual Unemployability

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

Initially, the Board notes that in this case the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) pursuant to the immediate decision granting a 70 percent evaluation for PTSD.  The issue is, therefore, whether the Veteran is unable to seek substantially gainful employment as a result of his service-connected disability.  To that end, it is noted that the Veteran has participated in some employment during the period of appeal.  However, in February 2003 he stated that he had not held a job since 1995 and in February 2005 the Veteran endorsed having last held employment three to four years prior.  At the December 2009 VA examination, the Veteran denied having any consistent employment since the last examination in August 2008.  In December 2003 and July 2005 private medical reports, the examiners concluded the Veteran was unemployable due to his PTSD.  In a December 2009 VA examination report, the examiner opined that the Veteran was unable to initiate employment due to anxiety - a symptom of his service-connected PTSD.  

The Board is aware of a January 2008 report of having recently participated in "land-clearing work," and that in August 2008 he endorsed a one to two year history of seasonal employment.  Nonetheless, the Board reiterates that the mere fact that the Veteran has been employed in some capacity does not preclude the grant of TDIU.  See 38 C.F.R. § 4.16(a) (2010) (clarifying that marginal employment shall not be considered substantially gainful employment).  The Board finds that the preponderance of the evidence indicates that the Veteran is unemployable due to his service-connected PTSD.  Accordingly, TDIU is warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that the prior version of 38 C.F.R. § 3.310 is applied herein, as the Veteran's claims were filed prior to October 10, 2006 and the prior version is more favorable to the Veteran.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Furthermore, VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A Persian Gulf veteran is a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability 1) was not incurred during active service in the Southwest Asia theater of operations, or 2) was caused by a supervening condition or event that occurred between the most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or 3) is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disabilities were specifically incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

A May 1991 document certifies that the Veteran had service in Saudi Arabia, Iraq, and Kuwait between January 1991 and May 1991 - i.e. during the Persian Gulf War.


STRs indicate that prior to deployment in Southwest Asia, the Veteran reported a one day history of nausea, vomiting, and diarrhea in October 1990.  The assessment was gastritis and upper respiratory infection.  From January 1991 to May 1991 the Veteran had service in the Persian Gulf.  He complained of a two month history of nipple pain in December 1991.  He indicated that the right nipple had scabbed over one week prior, and that the left nipple seemed larger than normal.  In May 1992, the Veteran reported a two day history of vomiting and a three day history of constant diarrhea.  The suspicion was food poisoning.  In June 1992 the Veteran had a sore throat, head cold, and was coughing up abnormal sputum.  In August 1992, the Veteran complained of runny nose and congestion.  The assessment was cold.

On report of history in February 1993 the Veteran affirmatively denied fever; painful joints; frequent or severe headaches; skin disease; asthma; shortness of breath; frequent indigestion; recent weight gain or loss; arthritis; recurrent back pain; neuritis; frequent trouble sleeping; loss of memory or amnesia; and nervous troubles or any sort.  He endorsed "ear, nose or throat trouble."  Examination revealed all body systems to be normal including the mouth and throat; lungs and chest; vascular system; endocrine system; upper and lower extremities; skin; and neurologic system.  Radiographic imaging of the chest in February 1993 was normal, with clear lung fields and no sign of active pulmonary disease.  Cardiac silhouette was normal and without evidence of enlargement.  The Veteran indicated a four month history of right knee pain in April 1993.  He also gave a four day history of hip pain.  The Veteran had full range of motion of the knee, and he was assessed as having strained his medial collateral ligament.

Following separation in May 1993, the Veteran reported with symptoms of chronic cough in August 1994.  Evaluation revealed that the lungs were well-expanded and free of active disease.  The head and mediastinal structures were normal and the heart was at the upper limits of normal size.  There was no active or acute cardiopulmonary process.  Also in August 1994, the Veteran complained of a three year history of being unable to smell.  He reported that he was exposed to high amounts of smoke in the Persian Gulf, and that since that time his sense of smell has not returned.  Taste was unaffected, there was no numbness or weakness, and there was no nasal discharge.  The assessment was agnosia.

In July 2002 the Veteran was seen for emergency care regarding a four to five day history of chest pain radiating to his left arm and left upper back.  The Veteran stated that he had never had similar symptoms and that he had no other acute complaints at that time.  Evaluation indicated no fever, weight change or malaise.  There was no shortness of breath, cough, nausea, or nasal congestion.  The Veteran had no musculoskeletal swelling or pain.  There were no rashes, lesions, headaches, weakness, or other complaints.  The etiology of such pain was unclear as laboratory testing results were all normal.  Radiographic images of the chest showed no active infiltrative changes or inflammatory disease.  The costophrenic sulcus and diaphragm appeared normal, and the heart was within normal limits.  The impression was of normal a ventilation perfusion lung scan with no defect seen to suggest evidence of pulmonary emboli.

On December 2002 VA examination, the Veteran reported two episodes of chest pain and pressure with the most recent having been one month prior.  He had episodes of palpitations at times, as well as dizziness.  The Veteran denied having a cough, but did have sputum production at times.  The Veteran also denied any wheezing or hemoptysis.  The Veteran complained of chronic fatigue beginning in 1992 or 1993 and insomnia.  He stated that he goes 2 to 3 days at a time with only a couple of hours of sleep, and is afraid to go to sleep because of the nightmares.  With regard to joints, the Veteran endorsed knee pain, but denied any injuries or surgeries.  Finally, the Veteran endorsed intermittent episodes of a blistering rash on his lower abdomen once every couple of months and lasting for a few days at a time.  This was not associated with itching or oozing.  The examiner diagnosed priapism and depression and PTSD, which were major contributing factors to his chronic fatigue, insomnia, and fluctuating weight.

In January 2003 the Veteran endorsed a history of smoking less than a pack of cigarettes a day.  He denied chest pain, sore throats, or cough.  Lungs were clear to auscultation, and the Veteran's musculoskeletal system was absent of edema and tenderness.  

In December 2003 private evaluation, the examiner noted that the Veteran experiences his Gulf War trauma in the form of sleep disturbance and nightmares.

In February 2004, the appellant was referred to a pain clinic regarding chronic low back pain with left radiculopathy.  Following examination, it was determined that the Veteran had chronic low back pain secondary to lumbar degenerative disc disease.  Radiographic imaging in March 2004 indicated no degenerative arthritis was present.  The impression was of a negative examination.  

In March 2006 the Veteran had felt tired all the time and had shortness of breath with chest pain.  He also complained of non-specific weakness, tiredness, and leg pain.  He stated that he had received a letter from the Pentagon regarding exposure to chemical warfare.  Left flank pain was reported in July 2007, and it was noted that the Veteran had been diagnosed with kidney stones five days earlier.  At that time the Veteran had no bowel or bladder complaints, no chest pain or difficulty breathing, no focal numbness, tingling, or weakness, and the skin was without rash or other lesions.  The diagnosis was of acute left ureteral colic secondary to an obstructed stone.

The Veteran reported hip pain in November 2007.  He said pain was in the lower back and radiated down the back of his left buttocks.  The low back had some mild tenderness on palpation of the left side.  Straight leg raise test was negative bilaterally.  The diagnosis was of low back pain, possibly sciatica.  In December 2007, a patch of red, inflamed skin was noted on the lower abdomen, subpubic area.  The Veteran reported that the patch was inflammation was recurrent, and he denied ever being tested or diagnosed with herpes simplex virus.

A nursing note indicated that in January 2008 the Veteran reported left hip pain.  He said that he recently had experienced a sudden onset of sweating and walked outside, but became dizzy and light headed.  His chest hurt and his legs became weak.  He complained of constant headaches all day, and said that he had been unable to smell since 1993.  Magnetic resonance imaging in January 2008 led to a final impression of left L4-5 paracentral disc extrusion impinging on the left L5 nerve root within the canal.  Increased signal within the extruded disc and questionable fragmentation could have indicated evolving sequestration.  Lesser degrees of degenerative changes at other levels were also noted.

A May 2008 private evaluation indicated that EMG testing showed there was no peripheral neuropathy.  

At an August 2008 VA PTSD examination conducted by a medical doctor, it was noted that nerve conduction studies indicated peripheral neuropathy.  The examiner determined, upon a review of the claims file and after eliciting a detailed history from the Veteran, that the peripheral neuropathy was most likely caused by his alcohol use.  The examiner diagnosed PTSD and chronic fatigue and insomnia.  The examiner also concluded that the Veteran's insomnia and chronic fatigue were exacerbated by his use of marijuana and alcohol.

An August 2008 VA Gulf War examination was conducted, during which the examiner reviewed the Veteran's claims file and performed diagnostic testing.  Chest x-rays showed clear lungs with cardiac silhouette and mediastinum within normal limits.  Mild scoliotic curve of the thoracic spine was noted, with convexity to the right.  The radiographic impression was that there was no acute disease of the chest.  Anosmia was not associated with any abnormal test results, though it was noted that the Veteran was unable to smell items he was asked to smell.  It was also noted that an ears, nose, throat specialist was not available at that location for additional consultation.  With regard to pain in the knees and elbows, prior lateral epicondylitis was noted in the right elbow, and a strain was noted in the left elbow.  A small enthesophyte was seen at the posterior aspect of the olecranon of the right elbow.  Pain in the knees with limitation of motion was present.  The examiner concluded that the Veteran's current diagnoses were:  anosmia; left paracentral disc extrusion at the L4-5 level; left radiculopathy at the L4-5 level; mild degenerative joint disease of the medial condyle distal femur of the knees bilaterally; degenerative joint disease of the right elbow; lateral epicondylitis of the right elbow; and left elbow strain.  The examiner determined that the Veteran had no cluster of signs or symptoms that were consistent with chronic fatigue syndrome or fibromyalgia, noting that there were definite abnormalities in x-ray findings indicating why there is joint pain and fatigue in the elbows and knees and back.

At November 2008 VA neurology and skin examinations, the Veteran described gradual onset of headaches beginning in 1994.  He endorsed headaches two to three times a week, lasting for a few hours.  Headaches were associated with nausea and back pain.  The Veteran also endorsed gradual onset of skin rashes since 1993.  Headaches were diagnosed as tension headaches, and occurred every two months and lasted a few days at a time.  The diagnosis, with regard to the skin, was of dermatitis contact irritants.  In March 2009 a cystic lesion was removed from the Veteran's back.  Analysis of the tissue revealed a fibroblastic proliferation with focal lymphoplasmacytic inflammation.  There was no evidence of malignancy.

On consultation in June 2009, the Veteran complained of anosmia since 1993 and stated that during Operation Desert Storm he was exposed to fumes from oil well fires.  He also stated that he had lost his sense of taste, but that it returned.  The Veteran endorsed chronic dull epigastric abdominal pain and stated that he had chronic diarrhea.  He experienced excessive feelings of heat and cold, and had occasional episodes of feeling very thirsty without explanation.  He denied any cough or dyspnea.  The Veteran also endorsed intermittent extremity swelling every week, and had pain in the elbows, knees, and hips, and intermittent flank pain.

In July 2009, VA received a letter from the appellant's mother.  She stated that the Veteran broke out in sores that began as blisters and would then become "raw sores."  She said that since returning from Desert Storm, the Veteran's back and body hurt continuously.  On assessment in July 2009, the Veteran's lungs were positive for diffuse wheezing.  It was indicated that the Veteran had reactive airways, probably secondary to file smoke.

The Board finds that the evidence of record does not support a finding of service connection for loss of smell, chronic fatigue, joint and muscle pain, headaches, peripheral neuropathy, a skin disorder, and sleep difficulties, as due to undiagnosed illness.  The Board begins by noting that the Veteran has presented a number of signs and symptoms which he believes are illustrative of a single undiagnosed syndrome related to his Gulf War service.  To that end, the Board notes that the determination that the Veteran's symptoms amount to a cohesive cluster of disorders is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is competent to report his symptoms, statements relating the etiology and interrelatedness of those symptoms are not competent.

The Board finds that the Veteran's signs and symptoms do not meet the classification of chronic disability due to undiagnosed illnesses.  First, the August 2008 VA examiner concluded that there was no cluster of signs and symptoms that was an undiagnosed illness.  The examiner exhaustively reviewed the claims file, elicited history from the Veteran, and conducted a thorough examination, and the Board finds this medical opinion highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Second, each of the claimed conditions has been related to a diagnosed condition.  Specifically, the August 2008 VA examiner found that the Veteran's joint and muscle pain were attributable to multiple joint diagnoses, including left paracentral disc extrusion at the L4-5 level; left radiculopathy at the L4-5 level; mild degenerative joint disease of the medial condyle distal femur of the knees bilaterally; degenerative joint disease of the right elbow; lateral epicondylitis of the right elbow; and left elbow strain.  The above are known clinical diagnoses and thus are not due to undiagnosed illness.  With regard to the Veteran's claimed inability to smell, this disorder was diagnosed in 1994 as agnosia; also a clinical diagnosis.  At November 2008 VA examinations, headaches and skin rashes were diagnosed as contact dermatitis and tension headaches.  These are known clinical diagnoses.  An August 2008 VA PTSD examiner determined that peripheral neuropathy was related to the Veteran's alcohol abuse.  The December 2002 VA examiner and the August 2008 VA examiner related the Veteran's insomnia/sleep difficulty to his PTSD.  A December 2003 private evaluation noted that the Veteran experiences his Gulf War trauma in the form of sleep disturbance.  

Third, the Board finds that chronic fatigue is not related to active service and is not due to undiagnosed illness.  Fatigue is noted in multiple VA and private medical records.  There are no reports of chronic fatigue during service.  Additionally, the Veteran denied malaise in a July 2002 medical record.  The Veteran reported fatigue and insomnia in a February 2003 VA medical record.  In a March 2006 medical record the Veteran reported chronic fatigue.  In a December 2002 VA examination, the examiner determined the fatigue was related to his PTSD.  In an August 2008 VA PTSD examination, the examiner determined that the chronic fatigue was related to his PTSD.  In an August 2008 VA Gulf War examination, the examiner determined there were no signs or symptoms consistent with chronic fatigue syndrome or fibromyalgia.  

Based on the foregoing, the Board finds that the Veteran is not entitled to service connection.  The preponderance of the evidence is against the claims, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation of 70 percent for PTSD, but no more, is granted subject to the controlling regulations applicable to payment of monetary benefit.

TDIU is granted subject to the controlling regulations applicable to payment of monetary benefit.

Service connection for loss of smell is denied.

Service connection for chronic fatigue is denied.

Service connection for joint and muscle pain is denied.

Service connection for headaches is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a skin disorder is denied.

Service connection for insomnia/sleep difficulties is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain a medical examination and opinions regarding priapism, diarrhea, and memory loss.

VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Such an examination should, when pertinent, contain medical opinions regarding direct and secondary service connection.  38 C.F.R. §§ 3.303, 3.310 (2010).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Priapism

Regarding the Veteran's claim for priapism, remand is required to obtain an examination and opinions that address all relevant theories.  The Veteran alleges that his priapism is due to service, to his medications for his service-connected PTSD, and/or due to an undiagnosed illness.  A December 2002 VA examination diagnosed priapism, but did not provide an etiological opinion.  An August 2008 VA Gulf War examination diagnosed idiopathic priapism; essentially noting that it was of unknown origin, but did not include a specific opinion regarding the disorder as it relates to undiagnosed illness.  Although a December 2009 VA examination was provided and it addressed service connection on a secondary basis.  Thus, clarification is required regarding whether the Veteran's priapism is due to an undiagnosed illness or is related to active service.  Accordingly, remand is required for an examination and opinion.  


Chronic Diarrhea

With respect to the claim for service connection for chronic diarrhea, remand is required for an examination and etiological opinions regarding all relevant theories.  The Veteran claims entitlement due to service and as due to undiagnosed illness.  Although an August 2008 VA Gulf War examination was provided, an opinion regarding direct service connection was not provided.  Additionally, the August 2008 VA examination provided confusing conclusions regarding the presence of irritable bowel syndrome (IBS) and undiagnosed illness.  Thus an additional etiological opinion and clarification is required.  

In an October 1990 STR, the Veteran reported a one day history of nausea, vomiting, and diarrhea.  The assessment was gastritis and upper respiratory infection.  In May 1992, the Veteran reported a two day history of vomiting and a three day history of constant diarrhea.  The suspicion was of food poisoning.  A December 2002 VA examination report contained a diagnosis of chronic diarrhea.  The Veteran reported chronic daily diarrhea since 1992 or 1993.  At an August 2008 VA examination, the Veteran reported a history of diarrhea.  The Veteran was asked to submit a stool sample for further diagnostic testing; however he did not do so.  The examiner concluded that the Veteran had no cluster of signs or symptoms that were consistent with irritable bowel syndrome, but also provided a diagnosis of irritable bowel syndrome.  On consultation in June 2009, the Veteran stated that he had chronic diarrhea.  The evidence thus indicates in-service complaints of diarrhea, lay statements of chronic diarrhea, and diagnoses of chronic diarrhea and IBS.  The evidence also suggests that there isn't any IBS.  Clarification is thus required regarding any nexus to service, the presence of IBS, and whether IBS is due to an undiagnosed illness or is a multisymptom unexplained illness.  Accordingly, the Board finds that remand is required for examination and opinions.

Memory Loss

With respect to the claim for service connection for memory loss, remand is required for an examination and etiological opinions regarding all relevant theories.  Although an August 2008 VA Gulf War examination was provided, the examiner did not address memory loss in the section in which etiological opinions were provided.  Additionally, August 2008 and December 2008 VA PTSD examinations did not address whether memory loss was associated with his PTSD.  Accordingly, remand is required to obtain a medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of his memory loss.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the Veteran's memory loss was caused or aggravated by the Veteran's military service.  The examiner should also provide opinions regarding whether it is more likely than not that any memory loss 1) is attributable to a known clinical diagnosis, 2) is an objective indication of a qualifying chronic disability, or 3) is related to any service-connected disability.  

2.  Provide the Veteran with an appropriate examination to determine the etiology of his priapism.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the priapism was caused or aggravated by the Veteran's military service.  The examiner should also provide opinions regarding whether it is more likely than not that the Veteran's priapism is attributable to a known clinical diagnosis and is an objective indication of a qualifying chronic disability.

3.  Provide the Veteran with an appropriate examination to determine the etiology of his diarrhea.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion regarding whether there is a diagnosis of IBS.  Then, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that chronic diarrhea and/or IBS was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service diarrhea and of post-service chronic diarrhea.  The examiner must also specifically address the instances of diarrhea contained in the Veteran's STRs.  The examiner must also provide an opinion regarding whether the chronic diarrhea and/or IBS is a multisymptom unexplained illness or is an objective indication of a qualifying chronic disability.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


